Citation Nr: 0528948	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  96-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971, including service in the Republic of Vietnam 
from February 1969 to February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which, among other things, denied the 
benefit sought on appeal.

The Board considered this appeal in February 1998 and denied 
the claim as not well-grounded.  The veteran appealed that 
decision and in April 1998, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion 
vacating the Board's decision and remanding it for further 
development of the veteran's alleged stressors.  Since that 
time, the Board has reviewed the appeal on four separate 
occasions and remanded the matter each time for additional 
development.  All requested development has now been 
performed and the appeal is properly returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not participate in combat duties during 
his service in the Republic of Vietnam.

3.  The veteran does not have a corroborated in-service 
stressor upon which a diagnosis of post-traumatic stress 
disorder may be predicated.




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in January 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in September 1994, long before the 
VCAA was enacted, and the VCAA notice described above was 
given to the veteran in January 2005.  Fortunately, the Court 
acknowledged in Pelegrini, supra, that some claims were 
pending at the time the VCAA was enacted and that proper 
notice prior to the initial AOJ decision was impossible.  The 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.  Additionally, the Board finds that the 
lack of a pre-decision notice is not prejudicial as the VCAA 
notice was initially provided by VA prior to the transfer and 
certification of the veteran's case to the Board and the 
content of the notice fully complied with the requirements of 
38 U.S.C. Section 5103(a) and 38 C.F.R. Section 3.159(b).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
seeking corroboration of in-service stressors from the 
Department of the Army Center for Unit Records Research 
(CURR) and by affording the veteran the opportunity to give 
testimony in person.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  As 
such, the Board finds that no further notification or 
development action is necessary in this case.  

The veteran asserts that he developed post-traumatic stress 
disorder as a result of stressful experiences while serving 
as a radio operator and carrier in the United States Army in 
the Republic of Vietnam.  Specifically, the veteran purports 
to have been one of six men attached to a unit of Korean 
soldiers who performed horrific activities such as beheading 
Vietnamese men, women and children.  In support of the 
veteran's claim, he submitted two news articles outlining 
rumors of brutalization at the hands of Korean soldiers in 
Vietnam in the 1970's, photographs of the veteran with Korean 
soldiers, and a statement from a gentleman who served in 
Vietnam at the same time as the veteran who did not know the 
veteran at that time.  None of the veteran's supporting 
documentation, however, specifically shows that the veteran 
was attached to a unit that anytime from February 1969 to 
February 1970 performed the atrocities described by the 
veteran.

The veteran's service medical records do not show that he had 
psychiatric complaints during service nor that he was treated 
for a psychiatric disorder.  Post-service medical records 
show treatment for symptoms of post-traumatic stress disorder 
and alcoholism with the veteran vaguely describing service in 
Vietnam and more specifically describing experiences with 
Korean soldiers.  Diagnoses of post-traumatic stress disorder 
are based entirely upon a history as put forth by the veteran 
as opposed to a review of the record and/or a history of 
corroborated stressors.

VA made numerous attempts to obtain specific information from 
the veteran to determine if he was, in fact, exposed to the 
inservice stressors described.  The veteran, however, 
supplied only general information as to the nature of the 
Korean soldiers as "real killers" and did not provide dates 
or names that could be traced in military records to 
corroborate the alleged stressors.  In fact, in February 
2002, the veteran's attorney specifically requested that VA 
not make any more attempts to corroborate the veteran's 
stressors through CURR, stating that the veteran's stressors 
were too unique to be in the military records.  The attorney 
requested that the veteran's claim be decided based upon 
articles and other evidence submitted by the veteran.

Based on the general information supplied by the veteran, 
CURR was unable to corroborate any of his alleged stressors.  
VA supplied CURR with the veteran's service personnel records 
and with a copy of a statement submitted by a gentleman who 
served at the same time as the veteran who supplied a 
location of the veteran's unit, but CURR was still unable to 
corroborate any of the alleged stressors.  The Board notes at 
this juncture that the lay statement supplied to CURR also 
stated only generally that Korean soldiers who served in 
Vietnam were well-known, but did not include any specific 
incident which may have been experienced by the veteran.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an inservice stressor; and, credible supporting evidence 
that the claimed inservice stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

Given the evidence as outlined above, the Board finds that 
the veteran did not perform combat duties during his service 
in the Republic of Vietnam.  He did not receive any 
decorations for combat service and he has only vaguely 
described being fired upon.  In the veteran's December 1991 
claim for entitlement to service connection for post-
traumatic stress disorder, he did not complete the section of 
the post-traumatic stress disorder questionnaire with respect 
to combat and stated that his stressors were related to, 
"shooting at people, seeing dead people, people with heads 
cut off hanging from poles, knew people being killed."  Over 
the years that have passed since the veteran submitted his 
initial claim, he has not described firing a weapon at the 
enemy.  Thus, the Board cannot afford the veteran the 
presumptions that go along with being a combat veteran and 
must specifically corroborate his alleged inservice 
stressors.

As noted above, CURR was unable to corroborate that the 
veteran was exposed to stressful situations during his 
service.  Other evidence may be accepted as independent 
corroboration of the veteran's inservice stressors if it 
shows that the veteran's unit was exposed to combat and/or 
stressful situations while the veteran was attached to the 
unit.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Unfortunately, the 
evidence in this case does not corroborate the veteran's 
account of events.  Specifically, the news articles discuss 
brutal behavior and rumors of the reputation of Korean 
soldiers in the 1970's.  Although the articles include 
statements that the Koreans were stationed in Vietnam much 
earlier than 1970, there is no statement in the articles of 
specific activities performed during the time the veteran 
served nor of any exposure that a non-combat radio operator 
may have had to such activities.  Likewise, the statement of 
record from the fellow serviceman is too vague to corroborate 
that the veteran was personally exposed to stressful 
activities during his period of service.  Additionally, 
photographs of the veteran and documents showing that the 
veteran was attached to the 459th Signal Battalion (CA) do 
not corroborate the veteran's assertions that he saw horrific 
events that caused him to develop post-traumatic stress 
disorder.

The Board fully acknowledges that the veteran is currently 
treated for symptoms of post-traumatic stress disorder that 
he contends began as a result of his period of service, 
however, absent corroboration of the alleged in-service 
stressors, the Board cannot accept a diagnosis of post-
traumatic stress disorder based on such a stressor.  
Consequently, service connection for post-traumatic stress 
disorder must be denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


